UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2135


MARGARET MULLINS,

                Plaintiff - Appellee,

          v.

AT&T CORPORATION,

                Defendant – Appellant,

          and

CONNECTICUT GENERAL LIFE INSURANCE COMPANY; AT&T LONG TERM
DISABILITY PLAN FOR OCCUPATIONAL EMPLOYEES; AT&T MEDICAL
EXPENSE PLAN FOR OCCUPATIONAL EMPLOYEES,

                Defendants.



                              No. 04-2136


MARGARET MULLINS,

                Plaintiff - Appellant,

          v.

CONNECTICUT GENERAL LIFE INSURANCE COMPANY; AT&T LONG TERM
DISABILITY   PLAN   FOR   OCCUPATIONAL    EMPLOYEES;  AT&T
CORPORATION; AT&T MEDICAL EXPENSE PLAN FOR OCCUPATIONAL
EMPLOYEES,

                Defendants - Appellees.
                              No. 07-1717


MARGARET MULLINS,

                Plaintiff - Appellant,

          v.

CONNECTICUT GENERAL LIFE INSURANCE COMPANY; AT&T LONG TERM
DISABILITY   PLAN   FOR   OCCUPATIONAL    EMPLOYEES;  AT&T
CORPORATION; AT&T MEDICAL EXPENSE PLAN FOR OCCUPATIONAL
EMPLOYEES,

                Defendants - Appellees.



                              No. 10-2010


MARGARET MULLINS,

                Plaintiff - Appellant,

          v.

AT&T CORPORATION,

                Defendant – Appellee,

          and

CONNECTICUT GENERAL LIFE INSURANCE COMPANY; AT&T LONG TERM
DISABILITY PLAN FOR OCCUPATIONAL EMPLOYEES; AT&T MEDICAL
EXPENSE PLAN FOR OCCUPATIONAL EMPLOYEES,

                Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-69; 1:03-cv-00069-GBL-TCB)


                                   2
Argued:   January 26, 2011                   Decided:     April 20, 2011


Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Robert Barnes Delano, Jr., SANDS ANDERSON, PC, Richmond,
Virginia,   for  AT&T   Corporation,   Connecticut   General  Life
Insurance   Company,  AT&T    Long   Term   Disability   Plan  for
Occupational Employees, and AT&T Medical Expense Plan for
Occupational Employees.     Patricia Ann Smith, LAW OFFICES OF
PATRICIA A. SMITH, Alexandria, Virginia, for Margaret Mullins.
ON BRIEF: Jeffrey H. Geiger, SANDS ANDERSON, PC, Richmond,
Virginia,   for  AT&T   Corporation,   Connecticut   General  Life
Insurance   Company,  AT&T    Long   Term   Disability   Plan  for
Occupational Employees, and AT&T Medical Expense Plan for
Occupational Employees.


Unpublished opinions are not binding precedent in this circuit.




                                   3
PER CURIAM:

     Margaret       Mullins     appeals        the    district     court’s       decision

granting        summary    judgment       against       her   on    her     claim    for

disability benefits under a long-term disability plan (the “LTD

Plan” or “Plan”) self-funded by her employer, AT&T Corporation

(“AT&T”),       administered      by    Connecticut      General     Life     Insurance

Company    (“CGLIC”),       and     governed      by    the   Employee      Retirement

Income     Security       Act     of    1974     (“ERISA”).         See     29     U.S.C.

§ 1132(a)(1)(B).            AT&T       cross-appeals      the      district       court’s

decision imposing a penalty under 29 U.S.C. § 1132(c)(1) for

AT&T’s failure to produce a copy of the Summary Plan Description

(“SPD”) upon Mullins’ request.             We affirm.



                                           I.

     Mullins was employed by AT&T as a communications assistant.

In this capacity, she handled “relay” calls for disabled persons

that required her to type telephone conversations as quickly as

possible.        While at AT&T, Mullins was covered by the LTD Plan.

Under     the     Plan,    an     employee       is    considered     disabled,      and

therefore entitled to LTD benefits, when:

     in the sole opinion of [CGLIC], [the employee] is
     determined   to   be  incapable   of  performing   the
     requirements of any job for any employer (including
     non-AT&T employment), (as a management or occupational
     employee), for which the individual is qualified or
     may reasonably become qualified by training, education


                                             4
       or experience, other than a job that pays less than 50
       percent of [the employee’s] annual Base Pay.

J.A. 365.

        In April 1998, Mullins was diagnosed with bilateral carpal

tunnel      syndrome        (“CTS”)       which        caused      her     to     experience

sensitivity and pain in her hands.                       Mullins also had diabetes,

which was thought to aggravate her CTS condition.                               In late 1998

and early 1999, Dr. Stephen Schroering, an orthopedic surgeon,

performed carpal tunnel surgery on both of her hands.                                  Mullins

returned to work at AT&T on April 8, 1999, but her physician

determined that she was unable to perform the continuous and

repetitive keyboarding duties required by her position.                                      She

stopped working at AT&T effective April 16, 1999.

       On   April     23,    1999,       Dr.    Schroering        stated    that      Mullins’

condition       prohibited      her      from       “work    requiring      repetitive        or

forceful       grasping      with   either       hand,      greater      than   50%    of    her

maximum     grip    strength,”        and      other    “work     requiring       repetitive

work    with    either      hand,    including         keyboard     work.”         J.A.     548.

However, Dr. Schroering noted that Mullins “does well as long as

she is not doing” such repetitive work throughout the day.                                  J.A.

548.     He felt that Mullins was unable “to return to her usual

and    customary      work    as    an    AT&T      operator,      and    w[ould]     require

vocational rehabilitation.”                 J.A. 548.         Dr. Schroering assigned

Mullins     a   10%   permanent          disability         for   mild    residual     carpal


                                                5
tunnel symptoms in the right hand and a 10% permanent disability

for mild residual carpal tunnel symptoms in the left hand, which

equated     to      a    12%    whole        person    permanent     disability.           Dr.

Schroering left his practice in mid-1999.

      In September 1999, Mullins applied for benefits under the

LTD   Plan,       claiming      that    the     pain    and   weakness    in    her      hands

rendered her “incapable of performing the requirements of any

job for any employer” under the terms of the Plan.                              J.A. 365.

Mullins,      a    high       school    graduate       with    two   years     of   college

education,        was    35    years    old     at    the   time.      CGLIC    began      its

evaluation        of    Mullins’       LTD    claim    by   obtaining    copies       of   the

medical       records          from     the     physicians       identified         in     her

application.            In addition to Dr. Schroering, Mullins listed Dr.

Leopoldo Bendigo, Dr. Robert Strang, Dr. Douglas Williams, and

Dr. N.C. Ratliffe as her treating physicians.

      Dr.         Bendigo,       an      orthopedic         surgeon,     performed          an

independent medical examination of Mullins on May 14, 1999.                                 He

stated that Mullins was unable to return to her duties at AT&T

“at this point in time.”                 J.A. 545.          However, he felt that she

had not reached maximum medical improvement and prescribed three

to six months of physical therapy.

      Dr. Strang, an orthopedic surgeon, began seeing Mullins in

early August 1999, after Dr. Schroering left his practice.                                 Dr.

Strang suggested physical therapy and referred Mullins to Dr.

                                                 6
Williams,     a   neurologist,     for   his   opinion     and    recommendations

regarding the continued pain and sensitivity in her hands.                        Dr.

Williams had previously performed nerve conduction studies on

Mullins in May 1998, prior to her CTS surgeries, but felt that

she did not have CTS at that time.                On September 23, 1999, Dr.

Williams noted that Mullins had “pretty good grip strength,” but

was continuing to experience bilateral hand pain.                     J.A. 488.   It

was his impression that she had a “small fiber neuropathy . . .

related to her diabetes.”           J.A. 553.          He continued to believe

that    her   problems     were    unrelated      to    CTS.       He    prescribed

medication and asked Mullins to follow-up with him in two weeks.

On   September     28,   1999,    Dr.    Strang   advised      that     Mullins   had

“neuropathy of both hands due to the carpal tunnel syndrome and

the diabetic neuropathy,” and was unable to return to work “[a]t

this time.”       J.A. 443.

       Dr. Ratliff was Mullins’ family doctor.                   In October 1999,

he completed a statement of disability, stating that Mullins had

a    “[s]evere      limitation     of     functional      capacity”        and    was

“incapable of minimal (sedentary) activity.”                   J.A. 492.     It was

his opinion that Mullins was totally disabled from her position

at AT&T and from “any other work.”             J.A. 492.       However, he noted

that Mullins’ prognosis was “[g]uarded,” and offered no opinion

as to whether a fundamental or marked change was expected.



                                          7
      In October 1999, Dr. Strang and Dr. Williams each completed

a physical assessment at the request of CGLIC, based on their

evaluation of Mullins.               Dr. Strang stated that Mullins could

sit, stand and walk for eight hours a day, and occasionally

reach above and below her shoulders, but was unable to lift,

carry, push or pull, perform simple or firm grasping, or perform

fingering/keyboarding           or     other       fine    manipulation.            J.A.   444.

Dr. Williams stated that Mullins could sit for 8 hours a day,

stand and walk for 7 hours a day, lift and carry up to 20 pounds

frequently, lift and carry up to 50 pounds occasionally, push

and   pull   occasionally,           reach     above       and    below      her    shoulders

frequently,          and     perform     simple           grasping     frequently,          and

occasionally         perform     fingering/keyboarding                 and     other       fine

manipulation.           On January 17, 2000, Dr. Williams reevaluated

Mullins.        He    stated    that     Mullins’         predominant        deficits      were

sensory and assigned Mullins a 4% functional impairment in each

upper extremity, which equated to a 4% overall impairment.

      Due    to    the     conflicting       medical        evidence      as   to    Mullins’

physical     abilities,         particularly          from       her   specialists,         Dr.

Strang    and     Dr.      Williams,    CIGNA       referred      Mullins’         case    to   a

physician advisor, Dr. Thomas Franz, for his review.                                Dr. Franz

advised     that     the     current    information          failed    to      allow      for   a

definitive diagnosis and failed to support a finding of physical

inability to work at a light or sedentary level.

                                               8
     On    January      27,    2000,     CGLIC      denied       Mullins’     claim   for

benefits as submitted, advising her that there was insufficient

evidence     to    support     her     claim       that    she    was   “incapable     of

performing the requirements of any job for any employer” under

the terms of the Plan.            J.A. 365.             In support of the decision,

CGLIC noted the differing views of Dr. Strang and Dr. Williams,

as well as the review by Dr. Franz.

     Upon Mullins’ request for review of CGLIC’s denial, CGLIC

obtained updated medical records from her treating physicians.

In addition, CGLIC consulted a physician advisor, Dr. Edward

Kern, for an opinion as to whether Mullins had a psychological

condition that would impact her ability to work.                              Dr. Pierce

Nelson had previously diagnosed Mullins with major depression in

November 1999, and raised questions as to Mullins’ ability to

function    as    a    result.       However,       Dr.    Nelson   also    noted     that

Mullins was able to drive to her examination and manage her

financial     affairs.           Dr.    Kern,       who     is   board-certified       in

psychiatry and neurology, reviewed Mullins’ records, including

those of Dr. Nelson, and reported that the information did not

address functionality and that malingering was a concern.

     The     updated         medical     records          from    Mullins’      treating

physicians       for   her    hand     pain       and    sensitivity     continued     to

demonstrate       conflicting     opinions        regarding      both   her    diagnosis

and her ability to work.               On April 18, 2000, Dr. Strang advised

                                              9
that Mullins “has a confusing case of neuropathy of the hands.”

J.A. 528.         He also noted that there was an additional dispute

between two neurologists, Dr. Williams and Dr. Dew, as to the

cause of her pain.              Dr. Strang concluded that “[a]t any rate, it

would appear that [Mullins] does have significant pain in her

hands, and it would appear that she is still unable to do her

work.”      J.A. 528.

       On June 13, 2000, Dr. Erdogan Atasoy, a specialist in hand

surgery, evaluated Mullins.                 Dr. Atasoy diagnosed Mullins with

“thoracic outlet compression and associating myofascitis.”                               J.A.

581.     Dr. Atasoy stated that Mullins could perform “[l]ight work

lifting      20    lbs        maximum    with        frequent    lifting       or     carrying

restricted to 10 lbs or less.”                       J.A. 582-83.     She was to avoid

work requiring “constant repetitive/static use of both hands –

pushing/pulling,               pinching/gripping,               flexion/extension           of

wrist/elbow, pronation/supination (palm down/palm up),” the “use

of vibratory tools,” overhead work, climbing poles or ladders,

and unprotected heights.                  J.A. 583.        He suggested a “[s]lower

pace work” and limited her to a “[w]ork day not to exceed more

that 6 hours per day/5 days per week.”                     J.A. 583.

       In    light       of     the     continuing       conflict    between          Mullins’

physicians,        CGLIC        next     referred       Mullins     for    a        functional

capacity examination (“FCE”).                        The evaluation took place for

several hours over 2 days, and identified a number of physical

                                                10
strengths and limitations.              Because Mullins was unable to lift

10 pounds occasionally and right-hand carry, the FCE indicated

that Mullins capabilities could not be classified as “sedentary”

under the Dictionary of Occupational Titles.                       However, the FCE

recommendation was that Mullins should be able to return to a

job within the specific capabilities and restrictions set forth

in    the   activity    report    of    the     FCE.    No    additional         physical

rehabilitation was recommended.

       CGLIC forwarded the results of the FCE to Drs. Ratliffe,

Strang, Williams, and Atasoy for their review and comment.                                 Dr.

Ratliffe did not respond.              Dr. Strang stated that Mullins was

still unable to work.             Dr. Williams and Dr. Atasoy, however,

both agreed that Mullins was capable of performing full-time

sedentary work in accordance with the limitations listed in the

FCE.

       In   October     2000,    CGLIC     referred        Mullins’       file       for    a

Transferable Skills Analysis (“TSA”) to determine whether there

were    jobs   that    Mullins    could       perform   within      the    limitations

identified in the FCE.           The TSA revealed three jobs that Mullins

could perform based upon her skills, education, and abilities,

and    which   met    the   salary     restrictions     for       resolution         of    her

claim.       Specifically,       Mullins      was   able     to   work    as     a    space

scheduler, insurance clerk, or call-out operator.                         In November

2000, CGLIC also referred Mullins’ file for a Labor Market Study

                                           11
(“LMS”),    in    order       to    determine       whether    there       were      employers

within     Mullins’           geographical          area      that     would          actually

accommodate       her     limitations        and     meet     the     wage       replacement

requirements of the Plan.                 The LMS identified six employers with

existing      job        openings         that      would      accommodate            Mullins’

limitations.

       On November 27, 2000, CGLIC sent Mullins a letter upholding

the initial denial of LTD benefits, based upon its determination

that    Mullins     was      able    to    perform    sedentary        work      within    her

limitations       and,       therefore,      that    she    was      not    “incapable        of

performing the requirements of any job for any employer” under

the terms of the Plan.                    J.A. 365.         Mullins again requested

reconsideration         of    the   decision.         On    January        9,   2003,    after

review by an appeals team, CGLIC issued its final denial of

Mullins’ claim for LTD benefits.



                                             II.

       Mullins brought this lawsuit in district court under 29

U.S.C. § 1132(a)(1)(B), claiming that the defendants improperly

denied her benefits under the LTD Plan.                        Mullins later amended

her    complaint    to       seek   statutory       penalties       under       29   U.S.C.    §

1132(c)(1)(B) for AT&T’s failure to produce to her a copy of the

SPD upon her request for the LTD Plan documents.                                     On cross-

motions for summary judgment, the district court granted summary

                                             12
judgment for the defendants on Mullins’ claim for LTD benefits.

However, the district court granted summary judgment to Mullins

on her claim for statutory penalties and ordered AT&T to pay

Mullins     penalties    totaling   $18,400.          Mullins   appealed    the

district court’s decision on her claim for LTD benefits and AT&T

appealed the district court’s imposition of the penalty.

       This is the third appeal from the district court’s grant of

summary judgment to the defendants on Mullins’ claim for LTD

benefits.      Mullins    argued    below    that   CGLIC   had    abused   its

discretion    by   denying    her   claim    in   part   because    CGLIC   had

violated its internal procedures during its consideration of her

claim.    However, until recently, Mullins’ attempts to obtain the

production of the claims manuals, protocols, and other internal

guidelines relating to the processing of LTD claims and appeals

from claims denials had been unsuccessful.               Without addressing

the merits of the issues, we twice remanded this matter to the

district court with instructions that it ascertain the existence

of any such claims-processing documents and produce the relevant

documents to Mullins.        See Mullins v. AT&T Corp., 290 Fed. Appx.

642 (4th Cir. 2008) (unpublished).           After the relevant documents

were   produced    to   Mullins,    the    district    court    again   granted

summary judgment to the defendants.               The district court found

that CGLIC had substantially complied with its claims-processing

documents and that Mullins had failed to prove that CGLIC abused

                                      13
its discretion in considering and denying her claim under the

LTD Plan.      Accordingly, the parties’ cross-appeals are now back

before us and ready for disposition.



                                            III.

       We    begin   with    Mullins’        appeal      of    the    district     court’s

decision     awarding     summary         judgment    to      the    defendants    on    her

claim for LTD benefits.

                                             A.

       We review the district court’s grant of summary judgment de

novo, applying the same legal standards that the district court

employed.      See Evans v. Eaton Corp. Long Term Disability Plan,

514 F.3d 315, 321 (4th Cir. 2008).                      Where, as here, an ERISA-

covered plan confers discretion on the plan’s administrator to

interpret its provisions and issue a determination, we review

the administrator’s determination under an abuse-of-discretion

standard.       See Metropolitan Life Ins. Co. v. Glenn, 554 U.S.
105, 111 (2008); Evans, 514 F.3d at 321.                            Under the abuse-of-

discretion      standard,          we      will    not        set     aside     the     plan

administrator’s decision if it is reasonable, even if we would

have reached a different conclusion independently.                            See Booth v.

Wal-Mart Stores, Inc. Associates Health & Welfare Plan, 201 F.3d
335,   341    (4th   Cir.        2000).      The     administrator’s          decision    is

reasonable     “if   it     is    the     result   of    a    deliberate,       principled

                                             14
reasoning    process     and    if     it    is    supported    by     substantial

evidence.”      Bernstein v. CapitalCare, Inc., 70 F.3d 783, 788

(4th Cir. 1995) (internal quotation marks omitted).

     In Booth, we set forth eight nonexclusive factors to be

considered     by    courts    in    reviewing     the   plan    administrator’s

decision:

     (1) the language of the plan; (2) the purposes and
     goals of the plan; (3) the adequacy of the materials
     considered to make the decision and the degree to
     which they support it; (4) whether the fiduciary’s
     interpretation was consistent with other provisions in
     the plan and with earlier interpretations of the plan;
     (5) whether the decisionmaking process was reasoned
     and   principled;  (6)   whether   the   decision   was
     consistent   with  the   procedural   and   substantive
     requirements of ERISA; (7) any external standard
     relevant to the exercise of discretion; and (8) the
     fiduciary’s motives and any conflict of interest it
     may have.

Booth, 201 F.3d at 342-43; see also Williams v. Metropolitan

Life Ins. Co., 609 F.3d 622, 630 (4th Cir. 2010). 1

                                        B.

     Mullins        contends    that    the       district     court    erred   in

concluding that CGLIC’s decisionmaking process was reasoned and

     1
       In Metropolitan Life Insurance Co. v. Glenn, 554 U.S. 105
(2008), the Supreme Court clarified that an administrator’s
conflict of interest does not alter or modify the abuse-of-
discretion standard of review.     See id. at 115-16; see also
Williams v. Metropolitan Life Ins. Co., 609 F.3d 622, 630-31
(4th Cir. 2010).    Instead, the conflict of interest is to be
weighed along with other applicable factors.      See Glenn, 554
U.S. at 117; Williams, 609 F.3d at 631. In this case, however,
the parties agree that there was no conflict of interest.



                                        15
principled, and erred in concluding that substantial evidence

supported the denial of benefits.            We disagree.

        When Mullins first sought LTD benefits under the Plan, she

had been seen by two surgeons and a neurologist for the pain and

sensitivity in her hands.           The medical opinions of Mullins’ own

treating physicians conflicted, however, both as to her specific

diagnosis as well as to her functional capacity to perform work.

Resolving such conflicts in the opinions of Mullins’ treating

physicians    was    CGLIC’s       responsibility     and     well     within   the

discretion conferred to it under the terms of the LTD Plan.                     See

Booth, 201 F.3d at 345; Brogan v. Holland, 105 F.3d 158, 162-63

(4th Cir. 1997).        In determining that Mullins had failed to

prove, as was her burden, that she was “incapable of performing

the requirements of any job for any employer,” J.A. 365, CGLIC

reasonably    considered     and     relied    upon   the     opinions     of   Dr.

Williams and Dr. Atasoy, as well as the results of the FCE,

which indicated that she was capable of performing sedentary

work within her limitations.             CGLIC also took the additional

step of obtaining both the TSA and LMS, and determined that

there were actual jobs available in the market which Mullins

could    perform    within   her    limitations     and   which      exceeded   the

minimum     wage    requirement      necessary    for     a   finding      against

disability under the definition in the LTD Plan.                     Thus, CGLIC’s



                                        16
determination was clearly supported by substantial evidence in

the administrative record.

      Mullins       acknowledges            that      the     medical        evidence      was

conflicting on the issue of her disability.                         However, she argues

that we should find that CGLIC abused its discretion because it

did   not     strictly         adhere    to     its      internal    claims      processing

procedures when considering her claim and, consequently, denied

her   claim      based     upon    evidence         that     it   should     have     neither

solicited nor relied upon.                  Most notably, Mullins contends that

CGLIC   was      limited       under    its     claims      processing       procedures      to

considering the opinion of Mullins’ “attending physician,” and

asserts that while Drs. Ratliff, Strang, and Schroering might be

considered        “attending       physicians,”           Drs.    Williams      and      Atasoy

should not have been.

      Although the term ”attending physician” is used in CGLIC’s

claims-processing          materials,         it    is      not   defined      therein     and

common medical definitions of that term vary depending upon the

context     in    which    it     is    used.         For   example,     the     meaning     of

“attending       physician”       in    a     hospital       setting     might      be    quite

different        from    the    meaning       of    that     term   in   a     non-hospital

setting.      The district court rejected Mullins’ narrow definition

of the term “attending physician” and found that its use was not

intended to distinguish a claimant’s primary physician from all

other treating physicians, but rather to delineate physicians

                                               17
who have actually seen and treated the claimant from those who

have not. 2         At the time that Mullins filed her claim for LTD

benefits, she had been seen on three occasions by Dr. Strang,

the orthopedic surgeon who assumed her care after Dr. Schroering

left his practice, and on one or two occasions by Dr. Williams,

the neurologist who had seen her previously and to whom she was

referred for additional evaluation and treatment by Dr. Strang.

Under these circumstances, we agree with the district court’s

determination        that     the    term    “attending    physician”        did     not

exclude CGLIC’s initial consideration of Dr. Williams’ opinion

or    its   later     consideration         of   the   second    surgical        opinion

solicited from Dr. Atasoy.                  Furthermore, even if we were to

consider      the    term    “attending      physician”    to    be    limited     to   a

single physician in other settings or circumstances, we cannot

say    that    CGLIC        abused   its     discretion    or        otherwise     acted

unreasonably in considering Drs. Williams and Atasoy to be an

attending     or     treating    physicians       here,   or    in    requesting     and

considering their medical records and opinions on the issue of

Mullins’ functional capacities and ability to work.




      2
       We also note that the LTD Agreement between CGLIC and AT&T
similarly defines an “Attending Physician” as “a duly licensed
physician, psychiatrist, or psychologist treating the Claimant
or Covered Person.” J.A. 70.



                                            18
       Building upon this “attending physician” argument, Mullins

also   claims   that      CGLIC     abused       its    discretion      by    failing   to

strictly follow certain preferred procedures set forth in its

claims-processing         documents       for    resolving       conflicting     medical

information.      The district court found that although CGLIC had

an   obligation      to     some    degree      to     process    Mullins’     claim    in

accordance with these procedures, and that such compliance is

always a consideration on the question of reasonableness of a

decision, strict compliance is not a prerequisite to a finding

that the plan administrator’s overall decision was principled

and reasonable.

       We   agree.        It   is   well     settled      that    the   decisionmaking

process by a claims administrator, including external standards

relevant to the exercise of the administrator’s discretion, is a

factor to be considered in the overall determination of whether

the administrator abused its discretion in denying LTD benefits.

See Booth, 201 F.3d at 342-43.               However, it is but one factor to

weigh alongside the other factors and the administrative record.

Cf. Glenn, 554 U.S. at 117; Williams, 609 F.3d at 631.                           Indeed,

as noted by the district court, a contrary ruling would rob the

plan    administrator          of   the    discretion       granted      in    the    same

documents.      Having reviewed the administrative record and the

claims processing documents, we agree with the district court’s

determination        that      CGLIC      substantially          complied      with     its

                                            19
procedures and, to the extent it varied therefrom, did not abuse

its discretion in doing so.

      As noted above, CGLIC was presented from the outset with

conflicting medical opinions among Mullins’ treating physicians

regarding both her diagnosis and her ability to work.                          Indeed,

the   most    direct     conflict       was    between    the    surgeon      who    had

recently     assumed     her    care     and    the   neurologist      to     whom    he

referred     her   for    further       evaluation      and    treatment.        CGLIC

considered     the     conflicting        opinions       of     Mullins’      treating

physicians, solicited the opinion of a physician consultant, and

obtained an FCE to independently evaluate her physical strengths

and limitations for employment. 3               CGLIC then made a reasonable,

principled determination that Mullins, who was in her mid-30s

with some college education at the time, had failed to prove

that she was “incapable of performing the requirements of any

job   for    any   employer”      for    which    she    was     or   could    become

reasonably qualified.          J.A. 365.




      3
        As correctly noted by the district court, Mullins’
challenge to CGLIC’s FCE referral under its internal procedures
also fails to demonstrate an abuse of discretion. The procedure
relied upon by Mullins does not, by its terms, apply to the FCE
obtained.



                                          20
                                         IV.

       We turn now to AT&T’s cross-appeal of the district court’s

decision to impose a statutory penalty upon AT&T under 29 U.S.C.

§ 1132(c)(1).       We review the district court’s decision for an

abuse of discretion.          See Davis v. Featherstone, 97 F.3d 734,

735-36 (4th Cir. 1996).

       In February 2001, Mullins’ former counsel requested copies

of the “AT&T [LTD] policy . . . and a copy of all other plan

documents concerning that [LTD] policy.”                    J.A. 63.      Two months

later,    AT&T    produced    copies     of     the   LTD   plan   and    AT&T/CGLIC

Agreement, but did not include a copy of the SPD.                           In March

2003, after litigation was initiated by Mullins’ new counsel,

AT&T produced a copy of the SPD to Mullins.

       Under 29 U.S.C. § 1132(c)(1), the district court may, in

its discretion, impose penalties of up to $100 per day against

plan     administrators      who   fail        to   furnish     certain     documents

requested by plan participants under ERISA.                      See Faircloth v.

Lundy Packing Co., 91 F.3d 648, 659 (4th Cir. 1996).                              “Two

factors     generally     guide    [the]        district      court’s     discretion:

prejudice to the plaintiff and the nature of the administrator’s

conduct    in    responding   to   the     participant’s        request     for   plan

documents.”      Davis, 97 F.3d at 738; see also Faircloth, 91 F.3d

at 659 (noting that the court may consider prejudice and bad

faith in exercising its discretion).

                                          21
      The district court found that Mullins’ written request for

“a    copy    of   all    other    plan    documents        concerning      [the      LTD]

policy,” was sufficient to notify AT&T that the response should

include the SPD.          With regard to prejudice, the district court

noted that while the SPD did contain some additional information

not otherwise provided in the documents produced, Mullins was

not    ultimately        prejudiced   by        the    delay   in       obtaining     the

information.       With regard to the conduct of AT&T, the district

court found that AT&T did not act in bad faith, but nevertheless

had failed to produce complete information in violation of the

statute.      Under the circumstances, the district court concluded

that the maximum penalty of $100 per day was unwarranted but

that a penalty of $25 per day would be appropriate.

      We     cannot   say   that    this    was       an   abuse   of    the    district

court’s discretion.          “Although prejudice is a pertinent factor

for the district court to consider, it is not a prerequisite to

imposing a penalty.”           Davis, 97 F.3d at 738.               It is also not

necessary     that    the   plan   administrator’s           conduct     rise    to    the

level of bad faith.         Id.    Rather,

      [t]he purpose of the penalty provision is to provide
      plan administrators with an incentive to meet requests
      for information in a timely fashion.    When there is
      some doubt about whether a claimant is entitled to the
      information requested, the Supreme Court has suggested
      that an administrator should err on the side of
      caution.



                                           22
Id. (citation omitted); see also Faircloth, 91 F.3d at 659 (“The

purpose of [§ 1132(c)(1)] is not to compensate participants for

injuries,   but   to   punish    noncompliance   with      ERISA.”).

Accordingly, we affirm the grant of summary judgment to Mullins

on her claim for statutory penalties under § 1132(c)(1).



                                V.

     For the foregoing reasons, we affirm the district court’s

grant of summary judgment to the defendants on Mullins’ claim

for LTD benefits under 29 U.S.C. § 1132(a)(1)(B), and we affirm

the district court’s grant of summary judgment to Mullins on her

claim for penalties under § 29 U.S.C. § 1132(c)(1).

                                                            AFFIRMED




                                23